                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                        DOCKET NO. 3:18-cr-107-MOC-DCK-1

                                             )
 UNITED STATES OF AMERICA,                   )
                                             )
                                             )
 Vs.                                         )                     ORDER
                                             )
 AMINTA ASHLEY SMITH,                        )
                                             )
                Defendant.                   )




       THIS MATTER is before the court on the Government’s Unopposed Motion for a

Peremptory Trial Setting. (Doc. No. 29). Having considered the motion and reviewed the

pleadings, the court enters the following Order.

                                          ORDER

       IT IS ORDERED that the Government’s Unopposed Motion for a Peremptory Trial

Setting is DENIED at this time. The parties may revisit the issue at the May 20 calendar

call. As the Government has noted in its motion, one other criminal trial is currently

peremptorily set to begin May 20, and the court currently has numerous remaining trials

on the calendar. The Court advises the parties that the court will likely try the cases on the

May 20 calendar in the order of oldest to newest.




                                                 1
Signed: May 9, 2019




                      2
